Citation Nr: 0843143	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for the period from September 19, 2001, to January 8, 2002, 
for a right knee disability.

5.  Entitlement to an initial rating in excess of 30 percent 
for the period from March 1, 2003, for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to June 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that granted service connection for excision of the 
semilunar cartilage of the right knee with degenerative joint 
disease (DJD), status post total knee arthroplasty, and 
assigned a 10 percent rating effective September 19, 2001; a 
100 percent rating for prosthetic replacement of the knee 
joint from January 8, 2002; and a 30 percent rating from 
March 1, 2003.  

This matter also arises from a December 2002 rating decision 
that continued the 10 percent rating for a right knee 
disability prior to total knee arthroplasty and after a 
period of a total rating, continued a 30 percent rating.  
That decision also denied service connection for bilateral 
rotator cuff injury and for a cervical spine disability.

The veteran presented testimony at a personal hearing in 
August 2006 before the undersigned Veterans Law Judge.  

The issue of a right shoulder disability is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left 
shoulder disability either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that arthritis manifested to a compensable degree within one 
year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's cervical 
spine disability either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that arthritis manifested to a compensable degree within one 
year after separation from service. 

3.  For the time period from September 19, 2001, to January 
8, 2002, the competent and probative medical evidence of 
record shows x-ray evidence of degenerative joint disease in 
the veteran's right knee with a noncompensable level of 
limitation of flexion and limitation of extension to 10 
degrees.

4.  For the time period from March 1, 2003, to present, the 
residuals of the total right knee replacement have been 
manifested by no instability or subluxation, and by 
noncompensable limitation of flexion and normal extension, 
without severe painful motion or weakness. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008). 

2.  Entitlement to service connection for a cervical spine 
disability is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008). 

3.  For the time period from September 19, 2001 to January 8, 
2002, the criteria for an initial rating in excess of 10 
percent for a right knee disability are not met.  38 U.S.C.A. 
§§  1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5260 (2008).

4.  For the time period from March 1, 2003, the criteria for 
an initial evaluation in excess of 30 percent for residuals 
of a total right knee replacement have not been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. Part 4, § 4.71a, DC 5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, with regard to the issues of entitlement to service 
connection for a left shoulder disability and a cervical 
spine disability the RO sent correspondence in July 2002, 
October 2002, June 2003, March 2006, August 2007, and 
November 2007; a rating decision in December 2002; a 
statement of the case in June 2003; and a supplemental 
statement of the case in December 2003, December 2004, 
February 2005, June 2005, October 2005, and August 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
November 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In February 2007, the veteran reported that he had 
submitted evidence and testimony at his Board hearing in 
August 2006.  He stated his intent to submit additional 
medical evidence.  In August 2007, the RO notified the 
veteran to submit an authorization form for private medical 
records or identify the VA records so that the RO could 
assist in obtaining the records.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

With regard to the issue of an increased initial evaluation 
for a right knee disability, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006),

Here, the veteran is challenging the initial rating assigned 
following the grant of service connection for a right knee 
disability.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case regarding the issue of a right knee 
disability has been satisfied.

Legal Criteria for Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, to include arthritis, become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Left shoulder and Cervical Spine Disabilities

In July 2002 the veteran requested service connection for 
left shoulder and neck disabilities which he contends were 
injured in service.  In July 2003, the veteran claimed that 
he sought treatment within the first year after separation 
from service and was told that he would have to live with the 
pain.  He did not pursue it further.  He was unable to recall 
the name of the doctor.  Over the years it became worse.  He 
did not realize that he was eligible for VA benefits until 
approximately 2000.  He claimed that his neck and left 
shoulder had always hurt but he just ignored it with a grin 
and bear it attitude.  He claimed that the injury occurred 
when he was a life guard and while swimming he was caught by 
a wave, lifted into the air, and thrown into the sand head 
first.  He landed on his left shoulder and head.  He 
submitted a photograph which shows that his right arm was 
taped to his body in a sling-like fashion.  

Left Shoulder Disability

The veteran contends that his left shoulder was the shoulder 
he injured in service in a beach incident. 

After a careful review of the record, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed left shoulder disability to service.  

Service medical records show that at the entrance examination 
his upper extremities were clinically evaluated as normal.  
The veteran denied having or having had arthritis, or a 
painful or trick shoulder.  In May 1960 the veteran reported 
having been caught in a wave and hitting the sand on his 
right shoulder.  He made no complaints related to his left 
shoulder.  In November 1961 the veteran sought treatment for 
pain in the left shoulder of three weeks duration.  He denied 
an injury or that it was related to exertion.  An x-ray of 
the left shoulder was negative.  At a separation examination 
in May 1962, the veteran's upper extremities were clinically 
evaluated as normal.  Thus, the Board finds that although the 
veteran sought treatment for left shoulder pain in service, a 
chronic left shoulder disability in service is not shown.  

Further, there is no medical evidence of record showing that 
arthritis of the left shoulder manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection for a left shoulder 
disability is not warranted on a presumptive basis.  

Private medical records show that in January 2001 when seen 
for follow-up after a right shoulder surgery, the veteran 
reported that he was beginning to have symptoms of aching 
pain and occasional sharp pains in the left shoulder, similar 
to what he had in the beginning of his right shoulder 
problem.  The assessment was symptoms of left shoulder 
subacromial bursitis, possibly early degenerative rotator 
cuff arthropathy, possible slight rotator cuff tear, likely 
secondary to left subdominant shoulder over-use following 
right shoulder industrial injury.  In April 2002, the veteran 
complained of left shoulder pain that had gotten worse.  The 
assessment was possible small rotator cuff tear versus 
impingement syndrome.  The latter was more likely than not 
secondary to overuse following injury and prolonged post-
operative immobilization of the right dominant shoulder from 
the January 2000 industrial injury.  

VA outpatient treatment records show osteoarthritis and 
degenerative joint disease of multiple joints with pain.  In 
March 2002 the veteran denied a precipitating event for the 
cause of left shoulder pain.  In September 2002, he 
complained of chronic left shoulder pain, worsening over 
recent years.  

At a VA general medical examination in November 2002, the 
examiner opined that the left shoulder injury was unrelated 
to a right knee injury or the neck.  

The VA treatment records show that the veteran underwent left 
shoulder surgery in January 2003.   In February 2003, the 
veteran contended that the surgery revealed the actual damage 
done to his left arm when he was a life guard in service.  
The veteran underwent left shoulder revision surgery by a 
private physician in February 2004.  VA treatment records 
show that in March 2006 while hospitalized for an unrelated 
disorder, the veteran reported that his shoulders and neck 
still bothered him.  The records show that the veteran had 
further left shoulder surgery in July 2007 at a private 
medical clinic.  

The VA treatment records and private medical records do not 
relate the left shoulder disability to service or any 
incident in service.

Despite the veteran's contention that he has a left shoulder 
disability which began during service, the evidence does not 
support a finding of a chronic left shoulder disability in 
service.  Although the veteran is competent to state that he 
suffered a shoulder injury in service when he was tossed on 
the beach by a wave, his statements that it was his left 
shoulder that hit the sand are of low credibility.  The 
service medical records show that at the time of the beach 
incident, the veteran complained that his right shoulder was 
injured.  Moreover, a July 1960 photograph shows the 
veteran's right arm bandaged and in a sling.  Thus, the 
veteran's statements that his left shoulder was injured in a 
beach incident are not consistent with the contemporary 
evidence of record and are of low probative value.  

Chronicity is not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology is the sworn 
testimony of the appellant himself and when no medical 
evidence indicates continuous symptomatology.  McManaway v. 
West, 13 Vet. App. 60 (1999).  While the veteran has 
indicated that he has a left shoulder disability which began 
during service, the earliest post-service medical records 
reflecting pertinent complaints or treatment are dated in 
January 2001, over 38 years following his separation from 
service.  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, the Board 
finds that the evidence does not support a finding of a 
continuity of symptomatology, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board recognizes the contentions of the veteran as to his 
left shoulder symptoms.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that he has a left shoulder disability 
linked to service or to an injury in service.  

Of greater probative value is the opinion of the veteran's 
private doctor who stated in January 2001 and April 2002 that 
the left shoulder disability was more likely than not 
secondary to left subdominant shoulder over-use following 
right shoulder industrial injury and prolonged post-operative 
immobilization of the right dominant shoulder.  This opinion 
relates the veteran's left shoulder injury to a non-service-
connected right shoulder industrial injury.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for a left shoulder disability.  Although 
a rotator cuff injury status post repair of the left shoulder 
has been diagnosed, the probative, competent medical evidence 
of record does not link that disability to service.  No 
probative, competent medical evidence exists of a 
relationship between a left shoulder disability and any 
continuity of symptomatology asserted by the appellant.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against a finding 
that a left shoulder disability is a result of service or any 
injury in service.  Therefore, service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Cervical Spine Disability

The veteran contends that he injured his neck in service at 
the same time he injured his right shoulder.  He states that 
he was picked up by a wave and thrown into the sand.  He hit 
head first and hit the top of his right shoulder.  At the 
time, his neck did not hurt as much as his right shoulder.  
In February 2003, the veteran contended when he was a life 
guard in service the way he hit the ground during a beach 
incident also injured his neck.

Service medical records are negative for complaints, 
findings, or diagnosis of any cervical spine disability.  At 
the entrance examination in August 1958, the veteran's head 
and neck were clinically evaluated as normal.  He denied 
having or having painful joints.  In May 1960, the veteran 
reported having been caught in a wave and that he could not 
lift his right shoulder.  However, he made no complaints 
related to his neck or cervical spine.  At a separation 
examination in May 1962, the veteran's spine was clinically 
evaluated as normal.

Private medical records show in April 2000 when the veteran 
sought treatment for a right shoulder disability that the 
past medical history was significant for degenerative disk 
disease of the cervical spine, status post anterior cervical 
fusion.  

VA treatment records show that at a VA appointment in May 
2001, the veteran complained of generalized neck and joint 
pains.  He reported having had neck surgeries to include a 
diskectomy and prior bone spur removal.

In October 2001 the veteran had complaints of chronic neck 
and back pain.   In August 2002 the veteran reported that his 
neck was bothering him more recently.  No injury was 
remembered.  He recalled injuries in the service which were 
repaired in 1989 and 1993.   

At a VA general medical examination in November 2002, the 
examiner noted that an August 2002 x-ray showed disk space 
narrowing at C5-6 and C6-7, evidence of fusion of the neck at 
C4-5, and foraminal compromise at C3-4.  The veteran felt 
that he injured his neck during the beach accident in service 
in 1961 but he started having symptoms approximately in 1989 
when he had the sudden onset of pain in his neck.  He got 
that when he lifted up a heavy chair and experienced sharp 
pain that went down into the left side of his neck.  He 
apparently had his first disk operation in 1989, and then had 
a cervical fusion in 1990.  The examiner opined that the neck 
condition was possibly related to a fall that he had in 1961 
with symptoms developing in 1989.  The examiner did not think 
the neck injury was related to service connection.  

VA outpatient treatment records show complaints of cervical 
pain.  An MRI in March 2007 revealed multi-level cervical 
stenosis with disc protrusions, status post fusion of C4-5, 
C5-6, and C6-7; retrolisthesis; and C3 anteriolisthesis.  
Those records do not provide a link between any currently 
diagnosed cervical spine disability and service or an 
incident in service.  

Despite the veteran's contention that he has a cervical spine 
disability which began during service, the evidence does not 
support a finding of a chronic cervical spine disability in 
service.  Although the veteran is competent to state that he 
suffered a neck injury in service when he was tossed on the 
beach by a wave, his statements are not consistent with the 
contemporary evidence of record when he did not complain of a 
neck injury.  In addition, a cervical spine disability was 
not shown on his separation examination.  Thus, his 
contention of a cervical spine injury in service is of low 
probative value.  

The Board recognizes the contentions of the veteran as to his 
cervical spine symptoms.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that he has a cervical spine disability 
linked to service or to an injury in service.  

At the November 2002 examination, the veteran related that he 
started having neck symptoms in 1989, which was many years 
after his separation from service.  In view of the lengthy 
period after separation from service without evidence of 
findings or diagnosis, the evidence does not support a 
finding of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Although in November 2002 a VA examiner opined that the 
veteran's neck condition was possibly related to a fall that 
he had in 1961 with symptoms developing in 1989, that 
statement apparently is based on the history as provided by 
the veteran as the examiner noted that there was not a claim 
file for the veteran.  As the Board finds that the veteran's 
history as to a neck injury in service is not consistent with 
the contemporary evidence, the history that the veteran 
provided to the medical examiner does not transform that 
history into medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Thus, the probative value of the November 2002 
examiner's statement is greatly reduced by the fact that it 
is not shown to have been based on a review of the claims 
file or other detailed medical history.  Swann v. Brown, 5 
Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993). 

In addition, the November 2002 examiner stated that the 
veteran's neck condition was possibly related to a fall in 
service.  The speculative nature of the opinion vitiates its 
value to establish causation of the claimed disability.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In addition, 
the probative value of the opinion is lessened by the 
examiner also stating he did not think the neck injury was 
related to service connection.  Accordingly, the Board finds 
that the November 2002 medical opinion does not establish 
that it is at least as likely as not that there is a nexus 
between the veteran's current cervical spine disability and 
active service or any incident in service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for a cervical spine disability.  Although 
a disk condition, fusion of the neck, and foraminal 
compromise of the cervical spine have been diagnosed, the 
probative, competent medical evidence of record does not 
demonstrate link between that disability and service.  The 
probative, competent medical evidence does not support the 
finding of a relationship between a cervical spine disability 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
cervical spine disability is a result of service or an injury 
in service.  Therefore, service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Knee Disability

The veteran seeks an initial rating in excess of 10 percent 
for the period from September 19, 2001, to January 8, 2002, 
and in excess of 30 percent for the period from March 1, 
2003, for his service-connected right knee disability.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2008).  Arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2008).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  When,  the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (2008).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, DC 5257 (2008).  
The words slight, moderate, and severe are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6 
(2008).  Use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.

Normal knee joint motion is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2008).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260 (2008).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261 (2008).

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14 
(2007); Esteban v. Brown, 6 Vet. App. 259 (1995).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Where a 
veteran has both compensable limitation of flexion and 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A claimant with service-connected arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257, 
so long as the impairment under both diagnostic codes 
warrants at least a compensable rating.  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

Following a knee replacement (prosthesis), a 100 percent 
rating is assigned.  Subsequently, a 60 percent rating is 
warranted when there are chronic residuals consisting of 
severe painful motion or severe weakness in the affected 
extremity.  A minimum 30 percent rating is warranted when 
there are intermediate degrees of residuals weakness, pain or 
limitation of motion, which is to be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2008).

Service medical records show that the veteran complained of 
right knee pain in November 1958 of two days duration and 
cause unknown which was diagnosed as acute synovitis, of the 
right knee.  In January 1959 he injured his knee with 
progression of right knee pain and difficulty in walking.  A 
torn medial meniscus of the right knee was diagnosed and the 
veteran underwent surgical excision of the semilunar 
cartilage of the right knee.  In March 1959 he had right knee 
complaints after equivocal injury in an automobile accident 
and while running felt a pop in his right knee.  On 
examination he had a good knee except for minimal atrophy of 
the quadriceps for which an exercise program was recommended.  
At his separation examination in May 1962 the veteran's lower 
extremities were clinically evaluated as normal.  

Post service, private medical records show that when the 
veteran sought treatment in April 2000 for an injury to his 
shoulder, the past medical history noted a history of 
osteoarthritis in the bilateral knee. 

VA treatment records show the veteran was seen in May 2001 to 
establish care at VA with complaints of right knee pain and 
cracking.  On review of systems the veteran reported 
generalized joint pain and swelling.  On examination there 
was no edema of the extremities.  An x-ray revealed 
degenerative joint disease of the right knee.  In October 
2001, the veteran complained that his knees bothered him and 
he was to have total knee arthroplasty on the right knee 
first.  On examination, the veteran had pain with range of 
motion of the right knee.  There was no swelling of the 
extremities.  The diagnosis was osteoarthritis, degenerative 
joint disease of the right knee.  An orthopedic clinic note 
showed right knee pain 10-100.  On examination in December 
2001 there was pain with range of motion and no edema.  

In January 2002 the veteran underwent right total knee 
arthroplasty.  Afterwards, he had physical therapy for right 
knee contraction and pain secondary to the knee replacement.  
At a VA examination in May 2002, the veteran reported being 
on medication for knee pain.  The examiner noted that an x-
ray in May 2001 prior to the surgery had revealed moderately 
severe degenerative joint disease of the medial compartment 
of the right knee.  Clinical findings noted slight tenderness 
over the joint space of the right knee and a small well 
healed surgical scar.  He had difficulty and pain rising from 
a chair.  He used a single prong cane and limped when putting 
pressure on the left leg.  The diagnosis was degenerative 
joint disease of the right knee, status post total right knee 
arthroplasty with relief of pain.  

At a VA examination in July 2003, it was noted that an x-ray 
report of the right knee in July 2001 showed moderate 
degenerative joint disease.  On ambulation, the veteran had a 
significant limp on the right.  The veteran stated that his 
limp was probably 80 percent due to the right knee and 20 
percent due to his right ankle.  There was a well-healed 
anterior total knee arthroplasty scar plus medial knee scar 
from the first surgery.  He was tender to palpation 
anteromedial and anterolateral parapatellar regions.  He had 
1+ laxity anterior cruciate ligament and medial collateral 
ligament.  There was no effusion, no crepitation palpated on 
active motion.  Manual muscle strength testing of the right 
knee was 5/5.  The veteran lacked five degrees of full 
extension of the right knee with further flexion to 105 
degrees.  He complained of pain on both motions.  The 
examiner found that the veteran's functional impairment was 
rated as at least moderate with loss in degrees of range of 
motion of 5 degrees extension and 30 degrees of flexion.  In 
October 2003, the examiner added that x-rays revealed a total 
knee arthroplasty of the right knee.  

VA outpatient treatment records show occasional complaints of 
right knee pain.

At a VA examination of joints in November 2007, the veteran 
reported using a cane for walking and that he was unable to 
stand for more than a few minutes and able to walk only a 
quarter of a mile.  He complained of instability, giving way, 
pain, stiffness and weakness of his right knee.  He denied 
having subluxation or dislocation. According to the veteran 
he experienced flare-ups which decreased his range of motion 
by fifty percent.  Active range of motion was zero degrees to 
98 degrees with pain starting at 65 degrees and ending at 98 
degrees.  Passive range of motion was zero degrees to 110 
degrees with pain starting at 65 degrees and ending at 110 
degrees.  The examiner noted there was additional limitation 
of motion on repetitive use which was from zero to 90 degrees 
due to pain.  Extension was normal to zero degrees and there 
was no additional limitation of motion of extension on 
repetitive use.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the right 
disability.  The veteran currently has a 10 percent rating 
for the period from September 19, 2001 to January 8, 2002, 
based on degenerative arthritis of the right knee with knee 
pain shown on VA treatment records from 2001.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  He contends that his knee 
condition was worse than evaluated.  The VA treatment records 
prior to the surgery primarily report complaints pain in the 
right knee.  One orthopedic clinic entry noted right knee 
pain 10-100.  Assuming the numbers shown are for range of 
motion of the right knee, extension was limited to 10 degrees 
and flexion limited to 100.  There was no mention of 
instability of the right knee shown in the records.  

X-ray findings establish degenerative arthritis of the right 
knee and the veteran has limitation of flexion of the right 
knee confirmed by satisfactory evidence of painful motion.  
His limitation of flexion to 100 degrees of the right knee is 
noncompensable under DC 5260.  In such a case, a maximum 
rating of 10 percent for arthritis and noncompensable 
limitation of motion of the right knee is warranted.  
38 C.F.R. § 4.71a, DCs 5010-5003.  There is medical evidence 
of record demonstrates that the veteran's right knee has 
limitation of extension to 10 degrees which also warrants a 
10 percent rating under DC 5261.  A 20 percent rating is not 
warranted as extension is not limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5261.  However, a rating based on 
arthritis cannot be combined with a rating based on 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  In order 
to receive a separate ratings for limitation of flexion and 
limitation of extension, each limitation must be separately 
compensable.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2005); 38 C.F.R. § 4.71a, DC 5260, 5261.

Additional factors that could provide a basis for an increase 
have also been considered.  However, a 10 percent rating is 
the maximum rating provided for symptomatic removal of 
semilunar cartilage under DC 5259.  A separate rating under 
DC 5259 is not for application as the symptomatology is 
duplicative of or overlapping with symptomatology of the 
other conditions.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1995).  Instability of the right knee was not shown 
by the evidence of record, thus a separate rating based on 
instability is not warranted.  38 C.F.R. § 4.71a, DC 5257.  
In addition, the evidence does not show ankylosis or 
impairment of the tibia or fibula that would warrant a higher 
rating.  38 C.F.R. § 4.71a, DCs 5256, 5262 (2008).  
Furthermore, it is not shown that the veteran has any 
functional loss beyond that compensated for the time period.  
The rating assigned is based upon the ranges of motion with 
pain that the veteran demonstrated on examination. 38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).

The veteran was assigned a of 100 percent rating under DC 
5055 from January 8, 2002, following prosthetic replacement 
of the knee joint.  The 100 percent rating is based upon the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provide for a 100 percent rating for one year following knee 
replacement.  That rating is not at issue, as that is the 
maximum rating for a service-connected knee disability.  A 
higher rating is not available.  

The veteran is in receipt of a 30 percent rating under DC 
5055 from March 1, 2003.  The regulations provide that after 
one year following prosthetic replacement of the knee joint, 
with intermediate degrees of residual weakness, pain or 
limitation of motion, rate by analogy to DCs 5256, 5261, or 
5262, a minimum rating of 30 percent is assigned.  A higher 
rating of 60 percent is not warranted unless evidence 
demonstrates chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  38 C.F.R. 
§ 4.71a, DC 5055.

The evidence does not show that the chronic residuals of the 
right knee after one year following prosthetic replacement 
warrant a rating in excess of 30 percent.  The findings 
showed flexion limited to 105 degrees which is 
noncompensable.  In any case, the Board notes that a 30 
percent rating is the highest rating available for limitation 
of flexion of the leg under DC 5260.  Thus, a higher rating 
would not be available under DC 5260 for limitation of 
flexion.  On VA examination in July 2003, the range of motion 
of the right knee was extension to five degrees and flexion 
to 105 degrees with complaints of pain.  The examiner rated 
the functional impairment as at least moderate with loss of 5 
degrees extension and 30 degrees of flexion.  By analogy to 
the diagnostic codes shown in DC 5055, for evaluation of the 
knee, ankylosis is not shown, loss of 5 degrees of extension 
is noncompensable, and nonunion of the tibia and fibula with 
loose motion requiring a brace is not shown.  Weakness of the 
right knee was not shown.  

Although at a November 2007 VA examination of joints, the 
veteran complained of instability, giving way, and weakness 
of his right knee, no clinical findings of instability or 
weakness of the right knee were shown.  He denied having 
subluxation or dislocation, though some ligament laxity was 
detected.  Extension was normal to zero degrees and there was 
no additional limitation of motion of extension on repetitive 
use.  By analogy to the diagnostic codes for evaluation of 
the knee following replacement of the knee joint, ankylosis 
is not shown as range of motion was from zero degrees to 110 
degrees, loss of extension is not shown even on repetitive 
use, and nonunion of the tibia and fibula with loose motion 
requiring a brace is not shown.  Thus, a rating in excess of 
30 percent is not warranted under DCs 5256, 5261, 5262.  In 
addition, the Board finds that the recited clinical findings 
do not show that the residuals consisted of severe painful 
motion or weakness in the affected extremity to warrant a 60 
percent evaluation under DC 5055.

With consideration of a separate rating for the scars on the 
right knee, the Board notes that in the July 2003 and 
November 2007 VA examination reports, it was noted the 
veteran had a well-healed anterior total knee arthroplasty 
scar plus medial knee scar from the first surgery.  The 
veteran has not reported any symptoms associated with his 
scars.  Based on the clinical findings, the preponderance of 
the evidence is against a finding that a separate, 
compensable rating for either of the scars on the right knee 
is warranted.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805 (2001-
2008) (A 10 percent disability evaluation is warranted for a 
scar which is superficial and poorly nourished with repeated 
ulceration , superficial and unstable, superficial and 
painful on examination, or one which limits the part 
affected).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Board finds that the Rating 
Schedule is not inadequate.  It has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  While those factors may have existed 
following the knee arthroplasty, the veteran was rated as 100 
percent disabling following that disability.  Since March 1, 
2003, marked interference with employability and frequent 
hospitalization are not show by the evidence of record.  
Therefore, the Board finds that referral for consideration of 
an extraschedular rating for this disability is not 
warranted.

In sum, based upon a full review of the record, the Board 
finds that the evidence is against the assignment of a rating 
greater than 10 percent for limitation of extension the right 
knee disability for the period from September 19, 2001, to 
January 8, 2002.  In addition, the evidence preponderates 
against the claim for a rating greater than 30 percent for 
the right knee disability for the period from March 1, 2003.  
Therefore, the veteran's claim for an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability for the period from September 19, 
2001, to January 8, 2002, is denied. 

Entitlement to an initial rating in excess of 30 percent for 
a right knee disability for the period from March 1, 2003 is 
denied.  


REMAND

The veteran contends that he fractured his right shoulder in 
service in a beach accident.  In July 2003, the veteran 
submitted a photograph claimed to be of him dated July 1960 
showing a young man wearing fatigues with his right arm taped 
to his body and in a sling.  The veteran stated that the 
picture was taken about seven months after the beach 
accident.

Service medical records show that in May 1960 the veteran 
sought medical treatment and reported being caught in a wave 
the previous day and hit his shoulder in the sand.  He could 
not lift his right shoulder and was to be examined.  When 
seen at Battalion Aid, the entry reflected it was a probable 
acromioclavicular separation and an x-ray was to be taken.  A 
copy of the x-ray or x-ray report is not contained in the 
claims file.  The veteran stated that he was told that he had 
broken his right clavicle.  At his separation examination in 
May 1962, the veteran's upper extremities were clinically 
evaluated as normal.

Private medical records show that when seen in April 2000 for 
a work-related right shoulder injury, on examination the 
symptoms included palpable subacromial crepitus.  The 
preoperative and postoperative diagnoses included 
acromioclavicular joint arthrosis.  Operative findings 
included hypertrophic degenerative acromial clavicular joint.  
During surgery osteophytes on the clavicle and acromion side 
of the acromioclavicular joint were removed.  

A June 2002 letter from the private surgeon who operated on 
the veteran's right shoulder in April 2000 noted that the 
veteran had significant generative arthritic changes in the 
acromioclavicular joint to the extent that a distal clavicle 
resection was necessary to remove degenerative bone spurs.  
He was unable to establish a causal relationship between the 
rotator cuff tear and any wear and tear injury to his 
acromioclavicular joint while in the service as he was not 
familiar with the veteran's service connected physical 
duties.  He did not address a relationship between the 
arthritic changes in the acromioclavicular joint shown at the 
time of surgery to a claimed right shoulder injury in 
service.  

The veteran acknowledges that he had a rotator cuff work-
related injury in 2000 for which he had surgery in April 2000 
and in February 2005, when he underwent surgical repair of a 
recurrent tear of the right rotator cuff.  However, the 
veteran contends that his claim is related to his claimed 
broken clavicle in service.  At the hearing in August 2006, 
the veteran demonstrated that he had limitation of motion of 
his right shoulder.  

The Board finds a VA examination necessary to determine if 
the veteran's right shoulder disability is related to or had 
its onset during service.  Further, as the veteran is 
competent to state that his right shoulder was affected by an 
injury in service as substantiated by a photograph and 
service medical records and his lay testimony is sufficient 
to indicate that a current disability may be associated with 
military service as the symptoms are capable of lay 
observation, it is found that an examination is necessary 
before the claim may be fairly adjudicated.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the veteran's 
statements and testimony indicate that his claimed right 
shoulder disability may be related to an incident in service.  
The absence of a medical opinion addressing this issue 
requires an examination.

Accordingly, the case is REMANDED for the following action:

1.  Request additional service medical 
records to include the report of an x-ray 
of the right shoulder requested in May 
1960.  

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, onset, and etiology of his right 
shoulder disability due to a claimed 
fracture of the right clavicle in service 
in 1960.  The examiner should review the 
claims folder and should note that review 
in the report.  The rationale for all 
opinions should be provided.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any right 
shoulder disability found is the result of 
complaints of and treatment for a right 
shoulder injury during the veteran's 
service in 1960, or is due in any way to 
the veteran's service.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


